COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00335-CR & 01-14-00336-CR
Style:                    Damion Gentry v. The State of Texas
Date motion filed*:       June 9, 2015
Type of motion:           Second Motion for Extension of Time to File Brief on the Merits
Party filing motion:      Appellee
Document to be filed:     Appellee’s Brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                    March 11, 2015
       Number of extensions granted:              1        Current Due Date: June 10, 2015
       Date Requested:                       July 10, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: July 10, 2015
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because appellee’s counsel states that this motion is unopposed, that she has been busy
          filing several other briefs but will make this brief a priority, and because this Court
          granted appellant two extensions to file his brief, this second extension is granted, but
          no further extensions will be granted. See TEX. R. APP. P. 38.6(d). If appellee’s brief
          is not filed by July 10, 2015, these cases may be set for submission on appellant’s brief
          only. See TEX. R. APP. P. 38.9(a).

Judge’s signature: _/s/ Laura Carter Higley
                   

Date: June 16, 2015
November 7, 2008 Revision